Case 19-42960       Doc 16     Filed 06/06/19          Entered 06/06/19 21:40:39        Main Document
                               UNITED STATESPg
                                            BANKRUPTCY
                                               1 of 7    COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

      In re: Dwayne Scott Sr                       )     Case No. 19-42960

      SSN: XXX-XX- 3162                            )     Hearing Date:

      SSN: XXX-XX-                                 )     Hearing Time:

      Debtor(s).                                   )     Hearing Location: ___



                                          CHAPTER 13 PLAN



            A limit on the dollar amount of a secured claim, which may result in      Included
      1.1
            a partial payment or no payment at all to the secured creditor.           Not Included

            Avoidance of a judicial lien or nonpossessory, nonpurchase-money          Included
      1.2
            security interest.                                                        Not Included

                                                                                      Included
      1.3 Nonstandard provisions set out in Part 5.
                                                                                      Not Included



      Part 1.      NOTICES
      TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
      presence of an option does not indicate that the option is appropriate in your circumstances
      or that it is permissible in the Eastern District of Missouri. Plans that do not comply with
      local rules and judicial rulings may not be confirmable.
      TO CREDITORS: Your rights may be affected by this plan. Your claim may be reduced,
      modified, or eliminated. You should read this plan carefully and discuss it with
      your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you
      may wish to consult one. If you oppose the plan’s treatment, you or your attorney must file
      an objection to confirmation in accordance with the Eastern District of Missouri Local
      Bankruptcy Rule 3015. The Bankruptcy Court may confirm this plan without further
      notice if no objection to confirmation is filed. YOU MUST FILE A TIMELY PROOF OF
      CLAIM IN ORDER TO PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE
      PLAN. CLAIMS SHALL SHARE ONLY IN FUNDS DISBURSED AFTER THE
      CHAPTER 13 TRUSTEE RECEIVES THE CLAIM.


      Part 2.      PLAN PAYMENTS AND LENGTH OF PLAN
      2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
      follows: (complete one of the following payment options)
             (A) $800.00 per month for 60 months.
             (B) $_____ per month for ____ months, then $_____ per month for ____ months,
             then $_____ per month for ____ months.
             (C) A total of $ _____ through ____, then $ _____ per month for ____ months
             beginning with the payment due in ____, 20____.
Case 19-42960       Doc 16      Filed 06/06/19      Entered 06/06/19 21:40:39           Main Document
      2.2     Tax Refunds . Within fourteen daysPgafter filing
                                                      2 of  7 federal and state income tax returns,
      Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
      during the life of the plan. The Debtor shall send any tax refund received during the
      pendency of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a
      tax refund to pay income taxes owed to any taxing authority for the same period as the
      refund. Debtor may also retain $1,250 for single filers or $1,500 for joint filers and
      refundable tax credits consisting of Earned Income Credit (EIC) and Additional Child Tax
      Credit, each year.


      2.3    Additional Lump Sums . Debtor shall send additional lump sum(s) consisting
      of _________, if any, to be paid to the Trustee.


      Part 3.      DISBURSEMENTS
      Creditors shall be paid in the following order and in the following fashion. Unless stated
      otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements
      by the Trustee will be made pro-rata by class, except per month disbursements described
      below. However, if there are funds available after payment of equal monthly payments in
      paragraph 3.5 and fees in paragraph 3.6, those funds may be distributed again to those same
      paragraphs until paid in full before distributing to the next highest paragraphs:


      3.1       Trustee. Pay Trustee a percentage fee as allowed by law.


      3.2     Executory Contract/Lease Arrearages . Trustee will cure pre-petition arrearage on
      any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
      estimated as follows:
      CREDITOR NAME                   TOTAL AMOUNT DUE                      CURE PERIOD

      -NONE-


      3.3        Pay the following sub-paragraphs concurrently:
       (A) Post-petition real property lease payments . Debtor assumes executory contract for real
       property with the following creditor(s) and proposes to maintain payments (which the
       Debtor shall pay) in accordance with terms of the original contract as follows:
      CREDITOR NAME                              MONTHLY PAYMENT

      -NONE-



       (B) Post-petition personal property lease payments . Debtor assumes executory contract for
       personal property with the following creditor(s) and proposes to maintain payments (which
       the Trustee shall pay) in accordance with terms of the original contract as follows:
      CREDITOR NAME             MONTHLY PAYMENT                   EST MONTHS REMAINING

      -NONE-




       (C) Continuing Debt Payments (including post-petition mortgage payments on real estate,
Case 19-42960      Doc 16      Filed 06/06/19       Entered 06/06/19 21:40:39            Main Document
       other than Debtor's residence.) Maintain payments
                                                 Pg 3 of 7of the following continuing debt(s) in
       accordance with terms of the original contract with any arrearages owed at the time of
       filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
       below or as adjusted by the creditor under terms of the loan agreement.

      CREDITOR NAME                              MONTHLY PAYMENT

      -NONE-


       (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
       debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount
       listed below (or as adjusted by creditor under terms of loan agreement) to:

      CREDITOR NAME              MONTHLY PAYMENT                   BY DEBTOR / TRUSTEE

      Carrington                 $1077                             debtor


       (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation
       arrears (not provided for elsewhere in the plan) in full in equal monthly installments over
       the life of the plan, estimated as:

      CREDITOR NAME                  TOTAL AMOUNT DUE                       INTEREST RATE

      -NONE-


      3.4      Attorney Fees . Pay Debtor's attorney $2245.00 in equal monthly payments over 18
      months (no less than 18 months). Any additional fees allowed by the Court shall be paid
      pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
      paragraph]


      3.5      Pay the following sub-paragraphs concurrently :
      (A) Pre-petition arrears on secured claims paid in paragraph 3.3 . Pay pre-petition arrearage
      on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the period
      set forth below and with the interest rate identified below, estimated as follows:

      CREDITOR NAME           TOTAL AMOUNT DUE              CURE PERIOD         INTEREST RATE

      Carrington              7500                          48 months           0%


       (B) Secured claims to be paid in full . The following claims shall be paid in full in equal
       monthly payments over the period set forth below with 6.75% interest:

      CREDITOR       EST BALANCE DUE              REPAY PERIOD           TOTAL w/ INTEREST

      -NONE-                                      60



       (C) Secured claims subject to modification . Pay all other secured claims the fair market
       value of the collateral, as of the date the petition was filed, in equal monthly payments over
       the period set forth below with 6.75% interest and with any balance of the debt to be paid
       as non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no
       period is set forth below for a claim to be paid under this paragraph, the claim will be paid
Case 19-42960     Doc 16       Filed 06/06/19     Entered 06/06/19 21:40:39            Main Document
       over the plan length.                    Pg 4 of 7
                               BALANCE                    REPAY             TOTAL w/
      CREDITOR                                     FMV
                               DUE                        PERIOD            INTEREST

      Homeowner's
                               10,000              140,000 60               10,675
      Assocation




       (D) Co-debtor debt paid in equal monthly installments . The following co-debtor claims(s)
       to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
       shall be paid in equal monthly installments over the period and with interest as identified
       below:

                    EST BALANCE           TRUSTEE / CO-                         INTEREST
      CREDITOR                                                        PERIOD
                    DUE                   DEBTOR                                RATE

      -NONE-



       (E) Post Petition Fees and Costs . Pay any post-petition fees and costs as identified in a
       notice filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to
       an allowed claim or any other post-petition fees and costs which the Court allows and
       orders the Trustee to pay. Any such amounts shall be paid in equal monthly payments over
       the remainder of the plan duration and shall not receive interest.


      3.6      Additional Attorney Fees . Pay $2400.00 of Debtor's attorney's fees and any
      additional Debtor's attorney's fees allowed by the Court.


      3.7      Pay sub-paragraphs concurrently :


       (A) Unsecured Co-debtor Guaranteed Claims . The following unsecured co-debtor
       guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by
       Trustee, pay claim in full with interest rate as identified below:

      CREDITOR       EST TOTAL DUE          TRUSTEE / CO-DEBTOR              INTEREST RATE

      -NONE-


       (B) Assigned DSO Claims . Domestic support obligation arrearages assigned to, or
       recoverable by, a governmental unit, will be paid a fixed amount with the balance to be
       owed by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)
       (4). Regular payments that become due after filing shall be paid directly by Debtor(s):

      CREDITOR         TOTAL DUE           TOTAL AMOUNT PAID BY TRUSTEE




      3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
      elsewhere in the plan in full, estimated as follows:
Case 19-42960       Doc 16      Filed 06/06/19      Entered 06/06/19 21:40:39             Main Document
      CREDITOR NAME                              TOTAL
                                                 Pg 5 ofAMOUNT
                                                         7     DUE

      -NONE-




      3.9       Pay the following sub-paragraphs concurrently :


       (A) General Unsecured Claims . Pay non-priority, unsecured creditors. Estimated total
       owed: $22,922.27. Amount required to be paid to non-priority unsecured creditors as
       determined by §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0.00. Amount
       required to be paid to nonpriority unsecured creditors as determined by §1325(b)
       calculation: $0.00. Debtor guarantees a minimum of $0.00 (Dollar amount or 100%) will
       be paid to non-priority unsecured creditors.


       (B) Surrender of Collateral . Debtor proposes to surrender the following collateral to the
       following creditor(s). (Choose one).
                  Any deficiency shall be paid as non-priority unsecured debt.
                 The Trustee shall stop payment on the creditor's claim until such time as the
            creditor files an amended claim showing the secured and unsecured deficiency (if any)
            still owed after sale of the surrendered collateral.

      CREDITOR NAME                                     COLLATERAL

      Gtwayfin                                          2007 Cadillac STS


       (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
       contract(s) with the following creditor(s). Any balance will be paid as non-priority
       unsecured debt:

      CREDITOR NAME                                  CONTACT / LEASE

      -NONE-




      Part 4.      OTHER STANDARD PLAN PROVISIONS
      4.1      Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather
      than the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).


      4.2      All creditors entitled to pre-confirmation disbursements, including lease creditors,
      must file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.


      4.3       The proof of claim shall control the valuation of collateral and any valuation stated
      in the plan shall not be binding on the creditor.


      4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
      payment to any creditor secured by a mortgage on real estate pending filing of a claim.
Case 19-42960      Doc 16      Filed 06/06/19       Entered 06/06/19 21:40:39               Main Document
                                                  Pg 6 of 7
      4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the
      plan.


      4.6      Debtor is not to incur further credit or debt without the consent of the Court unless
      necessary for the protection of life, health or property and consent cannot be obtained
      readily.


      4.7      All secured creditors shall retain the liens securing their claims until the earlier of
      the payment of the underlying debt determined under non-bankruptcy law or discharge
      under § 1328. However, Debtor will request avoidance of non-purchase money liens
      secured by consumer goods as well as judicial liens which impair exemptions and said
      creditors will not retain their liens if the court enters an order granting Debtor's request to
      avoid the liens.


      4.8      Any pledged credit union shares or certificates of deposit held by any bank shall
      be applied to the amount owed such claimant.


      Part 5.     NONSTANDARD PLAN PROVISIONS
      Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
      nonstandard provision is a provision not otherwise included in the Official Form or Local
      Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are
      ineffective.


      The following plan provisions will be effective only if there is a check in the box
      “included” in Part 1 of this Plan:
      5.1 ___________________________________
      5.2 ___________________________________


      Part 6.     VESTING OF PROPERTY OF THE ESTATE
      6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.


      Part 7.     CERTIFICATION
      The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
      provisions in this Plan are identical to those contained in Official Local Form 13 of the
      Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.
Case 19-42960     Doc 16   Filed 06/06/19  Entered 06/06/19 21:40:39   Main Document
      DATE: 5/30/19                     Pg  7 of 7L. Scott Sr
                               DEBTOR: /s/ Dwayne

      DATE: ___                DEBTOR:

                                /s/ Sean Paul
                                Sean C. Paul 59371
                                8122 Gravois Rd
      DATE: 5/30/19             St. Louis MO 63123
                                (314) 827-4027
                                (314) 222-0619 fax
                                scp@stlbankruptyfirm.com
